DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 and 21-30 in the reply filed on September 13, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 and 5, there is confusion regarding the limitation “binder”.  It is confusing to the examiner if limitation “binder” refers to the matrix itself (which does seem to “bind” the inorganic particles, or if it is a secondary binder material that supplements the matrix material and is different from the non-ionically conductive polymer matrix.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (US 2006/0228608).
Regarding claim 1, Chung teaches a solid-state membrane comprising ionically conductive inorganic particles in a non-ionically conductive polymer matrix wherein the composition has an ion conductivity of at least 1 x 10-4 Scm-1 (Example 1).
Regarding claim 2, Chung teaches that the particles are 60 % by weight of the composition (Example 1).
Regarding claim 3, Chung teaches that the non-ionically conductive polymer matrix comprises a polymer binder (functionalized poly (vinylidene fluoride) (Example 1).
Regarding claim 5, Chung teaches that the composition contains only the polymer matrix (functionalized poly (vinylidene fluoride) and is free from a polymer binder (Example 1).
Regarding claims 6-7, Chung teaches that the matrix is 40 % of the weight of the composition (Example 1).
Regarding claim 9, it is noted that this is a product-by-process limitation and, as such, does not carry much patentable weight.
Regarding claim 22, Chung teaches that the polymer matrix comprises a functionalized polymer backbone (functionalized poly (vinylidene fluoride) (Example 1).
Claim(s) 1-4, 8, 21, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al (US 6,368,746).
Regarding claims 1, 8 and 21, Takada teaches a solid-state composition comprising: an ionically conductive inorganic particles such as sulfide glass and a non-ionically conductive polymer matrix such as polybutadiene (Example 1) with an ion conductivity of 2.6x10-4 S/cm (col. 13, lines 60-64).
Regarding claims 2, Takada teaches that the sulfide glass is present in the amount of 98 wt. % (Example 1).
Regarding claims 3-4 and 28, Takada teaches that the polymer matrix comprises a binder such as polybutadiene which is present in the amount of 2 % (Example 1).
Regarding claim 26, Takada teaches that the polymer matrix comprises a copolymer (Example 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2006/0228608).
The discussion regarding Chung in paragraph 5 above is incorporated here by reference.
Regarding claim 23, Chung teaches that the polymer backbone can be functionalized with an acrylic when J is a divalent hydrocarbon and Y is COOH ([0014], [0016]).
While not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the acrylic functionalization of as noted by Chung.  One would have been motivated to do so because it would have been nothing more than using known components in a typical manner to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 26, Chung teaches that the polymer matrix comprises a copolymer:

    PNG
    media_image1.png
    71
    245
    media_image1.png
    Greyscale
 ([0014]) which has three distinctive monomer structures. 
While not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the copolymer as noted by Chung.  One would have been motivated to do so because it would have been nothing more than using known components in a typical manner to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Claim(s) 1 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al (WO 2017/027395).
	Regarding claim 1, Mullins teaches an aerogel (which is a solid) composition (Abstract) comprising an active material which is ionically conductive (page 10, lines 25-30) and is an inorganic (page 11, lines 30-32) particle (col. 13, lines 30-32) an a non-ionically conductive polymer matrix (page 8, line 25 – page 9, line 20).  The ionic conductivity may be at least 1 mS/cm (page 22, lines 20-25).
While not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use teachings of Mullins to arrive at the presently claimed invention.  One would have been motivated to do so because it would have been nothing more than using known components in a typical manner to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claims 22-25, Mullins teaches that the polymer matrix comprises a functionalized polymer backbone which is functionalized with an acrylic, acrylamide or maleic anhydride (page 8, lines 25-33).
	Regarding claims 26-28, Mullins teaches that the polymer matrix comprises a copolymer such as a polystyrene copolymer (page 9, lines 5-15).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,079,404. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a solid state composition comprising ionically conductive inorganic particles in a non-ionically conductive polymer matrix with the same recited ionic conductivity.
Claims 1-9 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,174,173. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a solid state composition comprising ionically conductive inorganic particles in a non-ionically conductive polymer matrix with the same recited ionic conductivity.
Claims 1-9 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,457,781. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a solid state composition comprising ionically conductive inorganic particles in a non-ionically conductive polymer matrix with the same recited ionic conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764